Citation Nr: 1537710	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chronic rotator cuff impingement, chronic muscular strain, tendonitis, and synovitis with rheumatoid arthritis of the left shoulder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1973 to June 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's left shoulder disorder is manifested by, at worst, forward flexion to 80 degrees, abduction to 65 degrees, and pain on movement and use.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5002-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's July 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

Additionally, the July 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the September 2009 and June 2013 examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disability.  Id.  The Veteran declined to testify before the Board.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

The Veteran filed a claim for rheumatoid arthritis in January 2006, which the RO construed as a claim for all joints affected by rheumatoid arthritis.  A June 2007 VA examiner concluded that the Veteran likely fulfilled the American College of Rheumatology criteria for a diagnosis of arthritis, and in August 2007, the RO granted service connection for, among other disorders, chronic rotator cuff impingement, chronic muscular strain, tendonitis, and synovitis with rheumatoid arthritis of the left shoulder, and assigned a 20 percent evaluation based on limitation of motion of the Veteran's nondominant left arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5002-5201 (2015).  The RO noted that instead of assigning a single evaluation for rheumatoid arthritis as a general, active disease process, which would have warranted a 40 percent evaluation under VA regulations, the RO instead assigned ratings for residuals of rheumatoid arthritis for each separate joint found to be affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5002 (2015).  By doing so, the RO was able to afford the Veteran a combined rating of 60 percent for all of his affected joints affected, to include his bilateral hands, bilateral knees, and thoracolumbar spine, which is more favorable to him than a 40 percent rating.  The Veteran did not appeal that decision within one year and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In July 2009, the Veteran filed the instant claim for an increased rating for his left shoulder disorder.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2015).  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As was discussed above, the Veteran's left shoulder disorder is rated under Diagnostic Codes 5002-5201.  The hyphenated diagnostic code in this case indicates that rheumatoid arthritis, under Diagnostic Code 5002, was the service-connected disorder, and that limitation of arm motion, under Diagnostic Code 5201, was the disorder upon which the rating was based.  See 38 C.F.R. §§ 4.27, 4.71a.  Diagnostic Code 5002, for rheumatoid arthritis, mandates that individual joints be rated under their appropriate diagnostic codes if a compensable rating can be assigned.  Id.  In this case, the Veteran's left shoulder disorder is rated 20 percent disabling under Diagnostic Code 5201, based on limitation of motion.

Under Diagnostic Code 5002, when rheumatoid arthritis as an active process is evaluated, a 20 percent rating is warranted for a well-established diagnosis with one or two exacerbations a year, and a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  A 60 percent disability rating is warranted for symptoms less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times per year or a lesser number over prolonged periods.  Id.  A rating of 100 percent is assignable with constitutional manifestations associated with active joint involvement, fully incapacitating.  Id.

Chronic residuals of rheumatoid arthritis, in contrast to the active process, are also rated pursuant to Diagnostic Code 5002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Under Diagnostic Code 5002, for residuals such as limitation of motion or ankylosis, favorable or unfavorable, the regulations instruct to rate under the appropriate diagnostic codes for the specific joints involved.  Id.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is applicable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5002.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under the laws administered by VA, when rating disabilities of the shoulder and arm, a distinction is made between major (dominant) and minor musculoskeletal groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Handedness for the purpose of a dominant rating is determined by the evidence of record or by testing on VA examination, and only one hand shall be considered dominant.  See 38 C.F.R. § 4.69 (2015).  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  Id.  Here, as the evidence shows that the Veteran is right-hand dominant, his left upper extremity is his minor extremity for rating purposes.

Diagnostic Code 5201 provides that limitation of motion of the minor arm midway between the side and up to shoulder level warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  The highest evaluation for minor arm limitation of motion, the maximum 30 percent rating, is assigned for limitation of motion of the minor arm to 25 degrees from the side.  Id.

In determining whether the Veteran has limitation of motion to 25 degrees or less, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2015).  Forward flexion is the range of motion from the side of the body out in front and abduction is the range of motion from the side of the body out to the side.  38 C.F.R. § 4.71, Plate I.  For VA purposes, normal range of motion of the shoulder joint is from 0 to 180 degrees of forward flexion and from 0 to 180 degrees of abduction.  Id.

At a November 2007 rheumatology consultation, the Veteran reported pain in his shoulders and x-rays were negative for rheumatoid arthritis.  The examiner diagnosed tendonitis of the shoulders and found the Veteran did not meet the criteria for rheumatoid arthritis.

At the Veteran's September 2009 VA examination, his left shoulder disability at its worst was manifested by abduction to 120 degrees, forward flexion to 110 degrees active-passive, and after three repetitions was limited by pain at the extremes.  The Veteran reported he was able to lift one gallon of water up to his forehead height limited by shoulder pain bilaterally.  The examiner noted that the Veteran did not currently have active rheumatoid arthritis or synovitis at that time.

May 2010 radiology results found mild degenerative changes in the acromioclavicular (AC) joint of the left shoulder; there was no acute-appearing fracture or dislocation identified.  At a May 2010 orthopedic surgery consultation, the Veteran indicated he had worsening left shoulder pain for the past month, which was worse when he lifted his arm up or back, slept on it, reached out the driver's window, shampooed his hair, or pushed up getting out of a chair.  Left shoulder flexion was to 80 degrees and abduction was to 65 degrees.  At a July 2010 orthopedic surgery consultation, left shoulder flexion and abduction were to 90 degrees, and in September 2010, left shoulder flexion was to 80 degrees and abduction was to 70 degrees.  September 2010 magnetic resonance imaging (MRI) of the left shoulder was compatible with rotator cuff tear (supraspinatus tear) and old post-traumatic changes of the lateral portion of the humeral head.

A January 2011 VA treatment note indicated the Veteran was on the waiting list for left shoulder surgery and that he was still limited in movement of the shoulder and hoped to have surgery soon.  He was using morphine/codeine/etodolac for pain control.  In the past he had received cortisone injections and experienced decreased pain for some months; he reported his pain had recurred and he requested another injection.  In February 2011, the Veteran reported his shoulder pain was doing better with morphine and that he was having little breakthrough pain.

In April 2012, a VA examiner indicated that when the Veteran was evaluated in rheumatology in November 2007, he carrying a diagnosis of rheumatoid arthritis, which the examiner concluded was incorrect.  The examiner noted the Veteran's painful left shoulder abduction and found he was significantly tender at the supraspinatus and midpoint of the trapezius.  A September 2012 VA treatment note indicated the Veteran was evaluated by orthopedic surgery and that his chronic rotator cuff tear on his left shoulder was not surgically correctable.

At a June 2013 VA examination, the examiner found no significant changes in the Veteran's left shoulder.  The Veteran reported that his left shoulder bothered him with overhead activities or lifting over 10 pounds; he denied injury, event, evaluation, or treatment for the left shoulder for the past several years.  Forward flexion of the left shoulder was to 90 degrees, with painful motion at 80 degrees, and abduction was to 90 degrees, with painful motion at 80 degrees.  The examiner noted that the Veteran did not meet the criteria for rheumatoid arthritis at that time and opined that if the diagnosis of rheumatoid arthritis was correct when first made, the Veteran was in remission.  There was no active synovitis detectable on physical examination; the examiner diagnosed left rotator cuff syndrome with impingement and fibromyalgia in the bilateral upper and lower body.  The examiner found that the Veteran's fibromyalgia more likely than not caused him to limit his left shoulder because of difficulty with pain perception and that additional limitation of his left shoulder as compared to his right was as likely as not a consequent of his left rotator cuff disorder.

The evidence does not support a disability rating in excess of 20 percent for the Veteran's left shoulder disability.  Even when considering functional loss due to pain on motion, flexion was limited to, at worst, 80 degrees in June 2013 and abduction was limited to, at worst, 65 degrees in May 2010.  To qualify for the next higher and maximum 30 percent rating, minor shoulder abduction must be limited to 25 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Even considering additional functional loss due to pain, the limitation in range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination does not meet the criteria for a higher disability evaluation at any time during the period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see Deluca v. Brown, 8 Vet. App. 202-206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based on limitation of range of motion).

In his VA Form 9, the Veteran stated that he believed his shoulder met the criteria for a higher disability rating and that "the additional effect of the arthritis brought on by the original shoulder trauma should be included as part of this rating."

The Board acknowledges that x-rays of the Veteran's left shoulder revealed degenerative arthritic changes.  Even assuming these degenerative changes were related to his left shoulder disorder, a separate evaluation for arthritis would not be warranted.  Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a.  Limitation of motion of the shoulder is already evaluated under Diagnostic Code 5201, and the Veteran's left shoulder disorder has already been evaluated under this diagnostic code.  Although separately diagnosed injures are ordinarily rated individually, "VA regulations caution against making multiple awards for the same physical impairment simply because the impairment could be labeled in different ways."  Amberman v. Shinseki, 570 F.3d 1377, 1379 (Fed. Cir. 2009) (finding that two defined diagnoses constitute the same disability if they have overlapping symptomatology).  Put another way, evaluating the same disability or the same manifestation of a disability under different diagnostic codes is precluded by VA regulations.  See 38 C.F.R. § 4.14.  It is the overall disability that is relevant, not the name of the causative disorder or disorders.

The Board acknowledges that the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His statements,  however, are not competent evidence to identify a specific level of disability relating his left shoulder disorder to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the appeal period and who have rendered pertinent opinions in conjunction with the Veteran's statements and clinical evaluations.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated.  The Board finds that the objective evidence of record is more probative than the Veteran's statements.

The Board has also considered whether the Veteran's service-connected left shoulder disability warrants a higher disability rating under a different diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the medical evidence of record does not show ankylosis of the scapulohumeral articulation or loss of head, nonunion of, or fibrous union of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2015).  Additionally, an evaluation in excess of 20 percent is not available under Diagnostic Code 5203 for impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a.  As such, a higher rating under an alternative diagnostic code is not warranted.

Although the evidence reflects the diagnosis of rheumatoid arthritis may have been incorrect, the Veteran's left shoulder disorder has been adequately and correctly evaluated under the rating criteria pertaining to the shoulder and the arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Assuming the diagnosis was correct when made and that the Veteran's left shoulder disorder is partly the result of chronic residuals of rheumatoid arthritis, the assigned disability would be the same, as the 20 percent evaluation is based on limitation of motion of the Veteran's left shoulder.  Similarly, assuming the diagnosis of rheumatoid arthritis was incorrect, the Veteran's rotator cuff impingement is still correctly and appropriately rated under Diagnostic Code 5201 for limitation of motion of the shoulder.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left shoulder disorder has been evaluated under the correct diagnostic code, which specifically contemplates the level of occupational and social impairment based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran's left, minor shoulder disorder was manifested by forward flexion to, at worst, 80 degrees, abduction to, at worst, 65 degrees, and pain on movement and use.  The rating assigned reasonably describes the Veteran's disability level and symptomatology, and the Veteran has not reported any symptoms not contemplated by the schedular criteria.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's left shoulder disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

A disability rating in excess of 20 percent for a left shoulder disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


